                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


 SOLAS OLED LTD.,

                       Plaintiff,

                v.

 SAMSUNG DISPLAY CO., LTD.,                          Civil Action No. 2:19-cv-152-JRG
 SAMSUNG ELECTRONICS CO., LTD, and
 SAMSUNG ELECTRONICS AMERICA,
 INC.,                                               JURY TRIAL DEMANDED

                       Defendants.


             UNOPPOSED MOTION TO EXTEND BRIEFING DEADLINES

       Plaintiff Solas OLED Ltd. requests that the Court extend the briefing schedule for

Samsung’s Motion to Strike Portions of Plaintiff’s Amended Infringement Contentions (Dkt. 117).

This extension is not for purposes of delay, but to account for a scheduling issue that arose for

Solas in preparing its response to Samsung’s motion. The parties have met and conferred, and

Defendants are not opposed to the briefing schedule as outlined below.

              Event                     Current Deadline                 Proposed Deadline

 Solas’s Response                    July 13, 2020                July 15, 2020
 Samsung’s Reply                     July 20, 2020                July 24, 2020
 Solas’s Surreply                    July 27, 2020                August 3, 2020


       These extensions impact no other deadlines in the case and are agreed to by the parties. A

proposed order is submitted herewith.




                                               1
Dated: July 17, 2020   /s/ Reza Mirzaie w/permission Claire Henry
                       Marc Fenster (CA SB No. 181067)
                       Reza Mirzaie (CA SB No. 246953)
                       Neil A. Rubin (CA SB No. 181067)
                       Kent N. Shum (CA SB No. 259189)
                       Theresa Troupson (CA SBN 301215)
                       RUSS AUGUST & KABAT
                       12424 Wilshire Boulevard 12th Floor
                       Los Angeles, California 90025
                       Telephone: 310-826-7474
                       Facsimile: 310-826-6991
                       E-mail: mfenster@raklaw.com
                       E-mail: rmirzaie@raklaw.com
                       E-mail: nrubin@raklaw.com
                       E-mail: kshum@raklaw.com
                       E-mail: ttroupson@raklaw.com

                       Sean A. Luner
                       CA State Bar No. 165443
                       Gregory S. Dovel
                       CA State Bar No. 135387
                       Jonas B. Jacobson
                       CA State Bar No. 269912
                       DOVEL & LUNER, LLP
                       201 Santa Monica Blvd., Suite 600
                       Santa Monica, CA 90401
                       Telephone: 310-656-7066
                       Email: sean@dovel.com
                       Email: greg@dovel.com
                       Email: jonas@dovel.com

                       T. John Ward, Jr.
                       Texas State Bar No. 00794818
                       E-mail: jw@wsfirm.com
                       Claire Abernathy Henry
                       Texas State Bar No. 24053063
                       E-mail: claire@wsfirm.com
                       Andrea L. Fair
                       Texas State Bar No. 24078488
                       E-mail: andrea@wsfirm.com
                       WARD, SMITH & HILL, PLLC
                       PO Box 1231
                       Longview, Texas 75606-1231
                       (903) 757-6400 (telephone)
                       (903) 757-2323 (facsimile)



                        2
                                               ATTORNEYS FOR PLAINTIFF
                                               SOLAS OLED, LTD.




                                CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

are deemed to have consented to electronic service on this the 17th day of July, 2020.



                                              /s/ Claire Henry




                                                3
